Citation Nr: 1437576	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-32 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  He died in July 2003.  The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for the cause of the Veteran's death on the basis that new and material evidence had not been received.  In a November 2010 decision, the RO announced that it had found new and material evidence to reopen the claim; and then denied the claim on its merits.  The appellant timely appealed.

The Board notes that, in the December 2003 and July 2006 rating decisions, the RO denied service connection for the cause of the Veteran's death.  Since then, additional service personnel records pertinent to the appellant's claim were received by VA in August 2010, and the RO reconsidered the appellant's claim on its merits.  In this regard, new and material evidence pursuant to 38 C.F.R. § 3.156(a) is not required for reconsideration, so that the Board may adjudicate the appellant's current claim for service connection for the cause of the Veteran's death as an original, rather than as a reopened, claim.  38 C.F.R. § 3.156(c).

The issue of entitlement to death pension benefits has been raised by the record (December 2010), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).



FINDINGS OF FACT

1.  The Veteran died in July 2003.  The immediate cause of death was aplastic anemia, due to or as a consequence of nosocomial pneumonia. 

2.  During his lifetime, the Veteran was not service-connected for any disability.

3.  A disability incurred or aggravated in service neither caused nor contributed substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

A disability incurred or aggravated in service, or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the appellant of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Certain additional notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC claim must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The content of the 38 U.S.C.A. § 5103(a) notice letter will depend upon the information provided in the claimant's application.  

Through December 2009 and September 2010 letters, the RO notified the appellant of elements of service connection for cause of death, and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.

VA's letters notified the appellant of what evidence she was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed her that it would make reasonable efforts to help her get evidence necessary to support her claim, particularly, medical records, if she gave VA enough information about such records so that VA could request them from the person or agency that had them.

The appellant was not provided with notice of the type of evidence necessary to establish a disability rating for the disability on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the claimant has been prejudiced thereby).  The Board finds no prejudice to the appellant in proceeding with a final decision on the claim on appeal, because service connection is not warranted, and thus, there is no disability rating to establish.  Accordingly, the appellant is not harmed by any defect with regard to this element of the notice.

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the appellant's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the appellant.  The RO has obtained copies of the Veteran's service treatment records, his service personnel records, his last (terminal) treatment records, and a certificate of death.  The appellant has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  

Regarding the duty to assist in obtaining a medical opinion, the Board notes that a VA opinion is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifested during an applicable presumption period for which the veteran qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence of record for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the current disability is the cause of the Veteran's death (aplastic anemia due to pneumonia).  However, there is no evidence establishing that leukemia, diabetes mellitus, or another presumptive disease manifested during the applicable presumption period for which the Veteran qualifies based on his Vietnam service.  Nor is there any competent evidence tending to associate the Veteran's cause of death with his service.   Therefore, there is no duty to obtain an opinion.

In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the claim on appeal.

II.  Service Connection for Cause of the Veteran's Death

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected disability affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) (2013).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected disability was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected disability accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2013).

Records show that, prior to his death in July 2003, the Veteran filed a claim for service connection for aplastic anemia.  In a September 2003 rating decision, the RO denied the Veteran's claim on the basis that the disability neither occurred in active service nor was caused by active service.  Specifically, his service treatment records do not reflect any findings or complaints of aplastic anemia.  Nor is there competent evidence of primary anemia in service or within the first post-service year.

The Veteran died on July [redacted], 2003.  His death certificate reflects that the immediate cause of death was aplastic anemia.  Private terminal records reveal that the Veteran was hospitalized with a history of aplastic anemia on July [redacted], 2003, with hemoglobin of 2.2 and platelet level of 1000; and that his low blood pressure was treated in an effort to stabilize him for transfer to a VA hospital.  The Veteran responded to treatment, although he remained with low hemoglobin values.  An electroencephalogram was performed, and the Veteran's status was "brain dead."  Neurology was consulted, and a computed tomography scan of the Veteran's head was then not possible because the Veteran was found without blood pressure and pulse.  He was pronounced dead.

At the time of the Veteran's death, service connection was not in effect for any disability; and, consequently, no service-connected disabilities were listed on the death certificate as a contributing or underlying cause of the Veteran's death.  Moreover, there is no competent evidence showing a causal connection, or showing that a service-connected disability caused or was a material factor in the production of the Veteran's death.

Statements of the appellant in the claims folder are to the effect that the Veteran had aplastic anemia due to herbicide exposure in service, which caused his death; and that his elevated blood glucose levels, as reflected in laboratory reports, and leukemia, were contributing factors in causing the Veteran's death.

The Board notes that the Veteran's service personnel records reflect receipt of the Vietnam Campaign Medal and the Vietnam Service Medal, and show service in the Republic of Vietnam from January 1968 to May 1968.  Hence, the Veteran is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2002).

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection for a disability or death is warranted for certain disorders:  Aplastic anemia is not listed among the diseases presumed to be associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).  Hence, entitlement to presumptive service connection for such disability or for cause of death is not warranted.

Moreover, while laboratory reports revealed elevated blood glucose levels in 2003, the evidence of record contains diagnoses of neither diabetes mellitus nor leukemia.  There is no indication that any records are missing. The appellant is not shown to be competent to render an opinion as to the nature of the Veteran's aplastic anemia at the time of death, or to relate the Veteran's elevated blood glucose levels or other disorders as contributing factors to the cause of his death.  In essence, the Board finds that the issue presented in this case is not one in which the appellant's lay contentions can serve to support an award of service connection for cause of death.  Rather, such determinations on this particular disability (aplastic anemia with pneumonia) require medical expertise, as it is not observable by a lay person.

Here, the most probative evidence regarding the cause of the Veteran's death is the death certificate, showing aplastic anemia as the immediate cause due to or as a consequence of nosocomial pneumonia.  It is not shown that any service-connected disability resulted in such debilitation that it contributed to the Veteran's demise.  

A preponderance of the evidence reflects that aplastic anemia, due to or as a consequence of nosocomial pneumonia, was the overwhelming cause of the Veteran's death, and that it was not related to the Veteran's service.  No other disabilities are shown to have contributed in a substantial way to the Veteran's death.  Hence, the benefit of the doubt doctrine is not for application, and the claim is denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


